ICJ_101_LandMaritimeBoundary-Interpretation_CMR_NGA_1999-03-25_JUD_01_PO_01_FR.txt. 42

OPINION DISSIDENTE DE M. WEERAMANTRY,
VICE-PRESIDENT

[Traduction]

Arrêt sur les exceptions préliminaires — Applicabilité de l'article 60 —
Caractère illégitime des demandes en interprétation tendant à obtenir la revision
d'un arrêt ou le réexamen de la chose jugée ou à gagner du temps — La
demande du Nigéria a trait au fond du différend — Nécessité de distinguer entre
faits supplémentaires et incidents supplémentaires — Nécessité de distinguer
entre faits confirmant l'existence d’un différend frontalier et faits engageant une
responsabilité internationale — Date pertinente pour apprécier la substance
d'une requête Obligation de la Cour d'interpréter les «faits supplémen-
taires».

 

Quoique rarement invoqué!, et soumis à des limitations strictes, le
droit d’une partie de demander la clarification d’un arrét en cas de diffé-
rend sur le sens et la portée de celui-ci est un élément important de
l’ensemble de droits que le Statut de la Cour confère aux plaideurs. En un
sens, il est l’aboutissement logique du processus de règlement judiciaire
des questions portées devant la Cour. Etant en désaccord avec certaines
parties de l’arrêt de la Cour, je me sens obligé, vu l’importance des prin-
cipes en jeu, d’expliciter quelque peu les raisons de ce désaccord.

Je souscris à la conclusion de la Cour selon laquelle la requête du Nigé-
ria satisfait aux conditions énoncées à l’article 60 du Statut de la Cour
pour que celle-ci soit compétente pour connaître de la demande en inter-
prétation de l’arrêt. Toutefois, pour des raisons que je vais exposer, je me
trouve en désaccord avec la Cour lorsqu'elle conclut à l’irrecevabilité de
la demande du Nigéria. Avec tout le respect que je dois à mes collègues,
je considère que la demande du Nigéria est juridiquement recevable, et
que la Cour aurait dû y faire droit. Clarifier, dans un sens ou dans un
autre, la question soulevée par le Nigéria aurait eu en outre le gros avan-
tage, d’un point de vue pratique, de donner aux deux Parties une idée
plus précise des limites exactes dans lesquelles peut s’inscrire leur com-
portement futur en la présente instance.

Avant d'aborder ce point particulier, je voudrais m’associer aussi à
cette remarque de la Cour: «un arrêt prononcé sur des exceptions préli-

! Outre la présente requête, quatre affaires soumises à la Cour permanente de Justice
internationale ou à la Cour internationale de Justice ont fait l’objet d’une demande en
interprétation : Traité de Neuilly, article 179, annexe, paragraphe 4 (interprétation), arrêt
n° 3; Interprétation des arrêts n°° 7 et 8 (usine de Chorzôw); Demande d'interprétation de
l'arrêt du 20 novembre 1950 en l'affaire du droit d'asile; Demande en revision et en inter-
prétation de l'arrêt du 24 février 1982 en l'affaire du Plateau continental (Tunisie/Jama-
hiriya arabe libyenne) ( Tunisie c. Jamahiriya arabe libyenne).

15
DEMANDE EN INTERPRETATION (OP. DISS. WEERAMANTRY) 43

minaires peut, tout comme un arrêt qui a statué sur le fond, faire l’objet
d'une demande en interprétation» (par. 10). Même dans le cas d’excep-
tions préliminaires, il peut fort bien se faire que tel aspect demande réel-
lement a être clarifié. Le fait que la Cour en soit au stade de l’examen des
exceptions préliminaires à sa compétence ne saurait l'emporter sur les
considérations relatives à l’équité dans la présentation de leur cause par
les parties ni sur le droit de chacune de savoir précisément ce que la Cour
a décidé. Une telle consideration, d’ordre technique et procédural, ne
peut en principe avoir pour effet de priver une partie de son droit fonda-
mental de demander des éclaircissements sur un point aussi décisif pour
elle que le sens de l’arrêt de la Cour. Le principe consistant à accorder
aux parties l’aide essentielle à laquelle elles peuvent prétendre, aux termes
du Statut et du Règlement de la Cour, ne peut souffrir d’exceptions, que
la procédure en soit au stade des exceptions préliminaires ou à celui de
l'examen sur le fond. Cela est d'autant plus vrai que le paragraphe 7 de
l'article 79 du Règlement confère expressément aux décisions de la Cour
relatives aux exceptions préliminaires le statut et la forme d’un arrêt.

La Cour doit donc prendre en considération le droit des parties de
demander des éclaircissements sur le sens d’un arrêt qu’elle a rendu,
nonobstant le caractère interlocutoire de celui-ci. Que l'affaire en soit au
stade de l’examen sur le fond ou des exceptions préliminaires, le droit des
parties d’invoquer l’article 60 est naturellement soumis à certaines limi-
tations claires. C’est ainsi que les parties ne peuvent, sous le couvert
d’une demande au titre de l’article 60, chercher à obtenir la revision d’un
arrêt ou le réexamen de la chose jugée. Les parties ne sauraient pas
davantage, quelles que soient les circonstances, utiliser une demande de
clarification comme moyen de gagner du temps. Tous ces expédients
doivent être dénoncés et la Cour ne les encouragera d’aucune façon.

La demande en interprétation du Nigéria présente, en revanche, un
caractère fondamental qui touche à la présentation même de sa cause. La
question de savoir si le Cameroun peut, en vertu de larrêt du 11 juin
1998, mettre en avant des incidents supplémentaires, et pas seulement des
faits supplémentaires, me semble constituer un point important qu'il
convient d’éclaircir pour permettre au Nigéria de définir et de présenter
sa position en connaissance de cause. Cette question résulte de la formu-
lation du paragraphe 99 de l'arrêt où il est dit que, selon une pratique
établie, les Etats qui déposent une requête à la Cour se réservent le droit
de présenter ultérieurement des «éléments de faits» et de droit «supplé-
mentaires». La Cour indique dans ce paragraphe que la liberté de pré-
senter de tels éléments trouve sa limite dans l'exigence que le différend
porté devant la Cour ne se trouve pas transformé en un autre différend
dont le caractère ne serait pas le même.

I] est nécessaire à ce stade de rappeler quelques-uns des éléments qui
constituent la toile de fond de cette affaire particulière.

Le Cameroun a allégué des incidents frontaliers à la fois comme éta-
blissant l'existence d’un différend relatif à la frontière et comme enga-
geant la responsabilité internationale du Nigéria. Ces incidents ont donc

16
DEMANDE EN INTERPRETATION (OP. DISS. WEERAMANTRY) 44

une double portée juridique. I] se peut, d’une part, que de nouveaux inci-
dents non invoqués au stade initial confortent la thése d’un différend
frontalier. Mais il se peut, d’autre part, qu’ils n’impliquent pas une remise
en cause de la frontière mais qu'ils aient une autre signification. De fait,
la Cour a expressément reconnu cette possibilité lorsqu’elle a fait obser-
ver au paragraphe 90 de son arrét: «Mais chaque incident frontalier
n'implique pas une remise en cause de la frontière.» Si de tels nouveaux
incidents peuvent servir de base à une action en responsabilité interna-
tionale, ils feront l’objet de nouvelles demandes une fois l’instance liée
entre les parties. Les demandes étant distinctes, chacune d’elles devra se
fonder sur des faits particuliers, chacune sera acceptée ou rejetée indé-
pendamment des autres et chacune donnera lieu à une réparation dis-
tincte des réparations obtenues en raison des autres incidents, de nature
différente, qui auront déjà été invoqués.

Par conséquent, lorsqu'il est fait référence à des faits ultérieurs, il
importe de distinguer clairement entre:

1) d’une part, la preuve de faits nouveaux confirmant un incident déjà
allégue et les faits nouveaux constituant en eux-mêmes un nouvel inci-
dent;

2) d’autre part, les faits nouveaux qui confirment l’existence d’un diffé-
rend frontalier et les faits nouveaux, qui en tant que nouveaux inci-
dents, sont invoqués pour mettre en cause la responsabilité d’un Etat.

Les «faits supplémentaires» mentionnés dans le texte de l’arrêt s’enten-
dent-ils de toutes ces catégories de faits, qu'il s'agisse de faits récents en
rapport avec des incidents déjà mis en avant ou d’incidents récents, et que
ces faits, par ailleurs, confirment un différend frontalier ou soient allégués
pour mettre en cause la responsabilité d’un Etat?

Tels sont les points sur lesquels le Nigéria souhaite obtenir des éclair-
cissements. Ayant à l'esprit que l’objet d’une demande de clarification est,
comme il a été dit en l'affaire de l’Usine de Chorzéw, «de permettre à la
Cour de préciser ... ce qui a été décidé avec force obligatoire dans un
arrêt»?, j'ai le sentiment que la demande du Nigéria satisfait pleinement
à ce critère.

Il serait assurément possible d’inférer de la formulation de l'arrêt que
celui-ci inclut les incidents récents, par opposition aux faits récents, et les
faits confirmant un différend frontalier tout comme ceux sans rapport
avec un tel différend qui peuvent être invoqués pour mettre en cause la
responsabilité d’un Etat. Dans la mesure où l’arrêt peut viser des faits
appartenant à toutes ces catégories et qui sont intervenus après le dépôt
des pièces de procédure, la partie appelée à en répondre est confrontée à
une réelle difficulté. C’est en raison de cette difficulté que le Nigéria
demande des éclaircissements.

2 Interprétation des arrêts n°* 7 et 8 (usine de Chorzôw), arrêt n° 11, 1927, CPI
série À n° 13, p. 11. Voir aussi Manley O. Hudson, The Permanent Court of International
Justice, 1972, Louis B. Sohn (dir. publ.), p. 59.

17
DEMANDE EN INTERPRETATION (OP. DISS. WEERAMANTRY) 45

Le principe fondamental selon lequel les faits nouveaux ne doivent pas
transformer le différend en un différend d’une autre nature peut fort bien
se trouver transgressé si les faits nouveaux qui sont présentés équivalent
à de nouvelles demandes au sens où ils constituent de nouvelles mises
en cause de la responsabilité internationale. La demande de clarification
du Nigéria touche donc le fond du différend, outre ses bases d’ordre
strictement procédural déjà évoquées. Il est à noter à cet égard que le
Cameroun a consacré une part substantielle de son mémoire? à la res-
ponsabilité internationale du Nigéria, laquelle représente donc un aspect
important de ses moyens. Le chapitre 6 de ce mémoire porte tout entier
sur «les faits internationalement illicites attribuables au Nigéria», et le
paragraphe 6.01 de ce chapitre se lit comme suit:

«La République fédérale du Nigéria ne se contente pas d’une
contestation formelle de la frontière qui la sépare du Cameroun. Elle
se livre, de surplus, à diverses activités contraires au droit interna-
tional général ainsi qu’à divers instruments juridiques internationaux
auxquels elle est partie.»

Un certain nombre d’actes illicites sont ensuite allégués, puis le Came-
roun expose les motifs pour lesquels il s’estime en droit de demander
réparation des dommages causés à la République du Cameroun et à ses
ressortissants*. Chacun de ces faits distincts pourrait donner lieu en prin-
cipe à une action en réparation de la République du Cameroun en raison
des préjudices subis par elle-même ainsi que par ses ressortissants. Ces
faits devraient être établis indépendamment des autres et, bien qu'ils
soient postérieurs à la requête, le Nigéria devrait réunir les éléments
nécessaires pour les réfuter, tout à fait indépendamment des autres
éléments qu’il aurait pu rassembler pour réfuter des demandes de répa-
ration autres et distinctes ayant pour origine des incidents autres et dis-
tincts.

Par conséquent, le point de savoir si le Cameroun peut, aux termes de
l'arrêt de la Cour, invoquer de nouveaux incidents, dont chacun pourrait
être la base d’une action séparée, revêt une grande importance pour le
Nigéria. La question se pose de savoir si l’arrêt de la Cour s’étend aux
nouveaux incidents pouvant donner lieu à de nouvelles actions en répara-
tion.

S’il est légitime de faire valoir de tels incidents, où se situe la limite?
Par sa demande en interprétation, le Nigéria cherche à clarifier ce point,
selon moi à bon droit.

Le Nigéria admet qu’une partie est autorisée à présenter des faits sup-
plémentaires se rapportant à des incidents déjà invoqués, quand bien
même ces faits seraient découverts postérieurement au dépôt des pièces de
procédure. Ces faits seraient encore liés aux incidents allégués et il est

3 Une cinquantaine de pages dans la deuxième partie des observations de la République
du Cameroun sur les exceptions préliminaires du Nigéria, p. 283-335.
4 P. 636-648.

18
DEMANDE EN INTERPRETATION (OP. DISS. WEERAMANTRY) 46

tout 4 fait concevable que de nouveaux éléments supplémentaires étayant
ces allégations se fassent jour à un stade ultérieur.

C'est une tout autre chose que d’autoriser une partie à invoquer de
nouveaux incidents survenus postérieurement au dépôt des pièces sur la
base desquelles son adversaire a été attrait devant la Cour. Tout en
ouvrant la porte à la présentation de toutes sortes d’allégations nouvelles
et à l’invocation de nouveaux incidents jusqu’à l’ouverture de la procédure
orale, pareille autorisation soulève aussi des questions quant à la date
limite aux fins de déterminer l’objet de la demande d’une partie. Cette
demande porte-t-elle sur la situation qui existait à la date où elle a été
faite ou une partie est-elle libre de continuer, sans limitation de temps, à
alléguer et faire valoir de nouveaux incidents jusqu’à l’ouverture de la
procédure orale? Si Pouverture de la procédure orale ne constitue pas la
date limite, quelle est celle-ci?

S'il était possible d'élargir ainsi le contenu d’une requête après que
celle-ci a été déposée, cela aurait des conséquences majeures sur le plan
de la procédure et de la conduite de l'instance.

Dans l'affaire Lockerbie*, Ja Cour a décidé que la date à prendre en
considération pour déterminer la recevabilité d’une requête était la date
de son dépôt. Ce n’est là qu’une application particulière de la règle géné-
rale qui veut que la date décisive aux fins d'examiner la demande d’une
partie est celle à laquelle cette demande a été soumise. C’est par référence
à cette date que l’on déterminera si la demande se prête au règlement
judiciaire et est recevable, et c’est par référence a elle que le contenu de
cette demande sera apprécié. S’agissant du contenu, il est certes possible
d’élargir l’objet d’une demande postérieurement à la date de sa soumis-
sion, en faisant valoir par exemple la persistance de dommages ou d’inté-
réts intrinsèquement liés à l’action déjà engagée, mais il apparaitrait, du
moins prima facie, contraire à tout principe d'admettre de nouvelles
demandes fondées sur de nouveaux incidents et de nouveaux éléments de
preuve lorsque ceux-ci sont postérieurs à cette date. Les demandeurs,
comme les plaignants, s’adressent à la Cour parce qu’ils souhaitent la sai-
sir d’une demande se prétant au règlement judiciaire à /a date du dépôt de
leur requête, à savoir la date par référence à laquelle, en tout cas prima
facie, leur demande sera jugée, quant à sa recevabilité ou quant à son
objet. Cet objet n’est pas d’ordinaire susceptible d’être étendu à des inci-
dents survenus après la date de dépôt de la requête, à moins que la Cour
n’en décide autrement. En cas de doute, une partie est en droit de savoir
si la Cour, dans son ordonnance, a pris une telle décision.

Une autre façon de voir le problème est de considérer qu’il faut qu’un

5 Questions d'interprétation et d'application de la convention de Montréal de 1971
résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni),
exceptions préliminaires, C.J. Recueil 1998, p. 26, par. 44, et Questions d'interprétation
et d'application de la convention de Montréal de 1971 résultant de l'incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d'Amérique), exceptions prélimi-
naires, C.LJ. Recueil 1998, p. 130, par. 43.

19
DEMANDE EN INTERPRETATION (OP. DISS. WEERAMANTRY) 47

différend existe a la date du dépôt de la requête. C’est à cette date que
doit être appréciée tant l’existence du différend que sa substance. Si les
faits existant à cette date ne suffisaient pas à fonder la demande, il ne
saurait être remédié à cette carence par l’invocation d'incidents ultérieurs.
La cause d’une partie doit être appréciée à la date du dépôt de la requête
— qui est la date décisive aux fins de déterminer si cette partie a porté
devant la Cour une cause en état d’être entendue.

Cette distinction considérable en pratique entre lallégation de faits
nouveaux et l’allégation @ incidents nouveaux, et la distinction tout aussi
lourde de sens entre faits nouveaux confirmant l'existence d’un différend
frontalier et faits nouveaux engageant la responsabilité de l'Etat, font
qu’une partie est en droit, selon moi, de savoir quelle catégorie de faits est
visée par une ordonnance de la Cour autorisant une partie à présenter des
faits supplémentaires. Si, comme il a été dit au sujet de la Demande en
revision et en interprétation de l'arrêt du 24 février 1982 en l'affaire du
Plateau continental (Tunisie/Jamahiriya arabe libyenne) ( Tunisie c. Jama-
hiriva arabe libyenne)®, lune des conditions de la recevabilité d’une
demande en interprétation est que celle-ci ait pour but véritable d’obtenir
une interprétation, il m’apparait qu’une telle condition préalable est satis-
faite en l'espèce.

C'est pourquoi je formule respectueusement l’avis que la demande de
clarification du Nigéria n’est pas irrecevable et que le Nigéria est fondé à
demander à la Cour des éclaircissements sur le point de savoir si, dans
son arrêt, celle-ci a admis que le Cameroun puisse invoquer des incidents
futurs. A l'évidence, il s’agit là d’un différend portant sur le sens et la
portée de cet arrêt, un arrêt que la Cour, aux termes de l’article 60 de son
Statut, est tenue d’interpréter si une partie demande des éclaircissements.

Ce disant, je voudrais souligner que mon point de vue n'implique
aucun jugement, de quelque sorte que ce soit, quant au libellé de l’arrêt.
Si bien rédigé soit-il, un arrêt peut fort bien comporter des formules qui,
dans certaines circonstances, exigent des éclaircissements, C’est là l’un
des aléas de la procédure judiciaire auxquels une expérience millénaire
montre que l’on peut être confronté de temps à autre, et c’est précisément
la raison pour laquelle l’article 60 du Statut de la Cour contient des dis-
positions aussi claires au sujet du droit à l’interprétation. De fait, si
vigoureuse est la formulation de cet article que l’obligation de la Cour y
est énoncée en termes impératifs: « En cas de contestation sur le sens et la
portée de l’arrét, il appartient a la Cour de Pinterpréter à la demande de
toute partie.» (Les italiques sont de moi.) Je renvoie à cet égard à l’affaire
de l'Usine de Chorzôw, dans laquelle la Cour permanente a fait observer
qu’une divergence de vues sur la question de savoir si tel ou tel point a été
décidé avec force obligatoire constitue un cas qui rentre dans le cadre de

6 CLJ. Recueil 1985, p. 223. Voir aussi affaire du Droit d’asile, C.LJ. Recueil 1950,
p. 402.

20
DEMANDE EN INTERPRETATION (OP. DISS. WEERAMANTRY) 48

la disposition en question (art. 60), «et la Cour ne pourrait se soustraire
à l'obligation d’interpréter l’arrêt dans la mesure nécessaire pour pouvoir
se prononcer sur pareille divergence» (les italiques sont de mot). Cette
citation est extraite d’un passage de l’arrêt rendu dans l’affaire de I’ Usine
de Chorzôw? qui, pour reprendre la formule utilisée par Rosenne, est
devenu un exposé classique du droit sur ce point®.

En lespèce, nous sommes clairement en présence d’une divergence de
vues, le Nigéria défendant une interprétation et le Cameroun une autre.
Le libellé se prête à l’une et l’autre, suscitant un doute réel quant au sens
et à la portée de l'arrêt. Dans l'intérêt de la justice, les parties sont en
principe en droit, lorsque le sens ou la portée d’un arrêt suscitent un
doute légitime, de demander des éclaircissements, en particulier lorsque
ceux-ci leur sont nécessaires pour le bon déroulement de la procédure et
une présentation adéquate de leur cause.

Pour ces motifs, je conclus que, dans l’intérêt de la justice comme en
vertu des dispositions expresses de l’article 60, le Nigéria est fondé à
demander l'interprétation de l’arrêt de la Cour.

(Signé) Christopher Gregory WEERAMANTRY.

7 Interprétation des arrêts n°* 7 et 8 (usine de Chorzow), arrêt n° 11, 1927, CPJ.
série À n° 13, p. 11-12.

8 Shabtai Rosenne, The Law and Practive of the International Court, 1920-1996,
vol. III, 1997, p. 1679.

21
